DETAILED ACTION
This Allowability Notice is responsive to the Amendment filed on 12/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 12/14/2020, responding to the Office Action mailed on 09/14/2020, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 1-5, 7-13, 15-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art neither anticipates nor renders obvious the claimed method for controlling one or more operations of a plurality of industrial automation devices in an industrial environment comprising determining a maintenance order of each part of the set of parts of the plurality of industrial automation devices based on the reliability information, the life expectancy information, the inventory information, and the lifecycle information, wherein the maintenance order comprises a listing of each part of the set of parts of the plurality of industrial automation devices according to a maintenance priority of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        




/Antonio Crite/
Patent Examiner, AU 2817
02/13/2021